This action originated in the Mahoning Probate Court and was a proceeding in behalf of thé Cleveland-Mahoning Valliey Rd. ;Co. to assess value of certain land belonging to Frank Medbury and others.
A verdict was returned by a jury in favor of Medbury et al. for $91000 upon which judgment was rendered. The Common Pleas affirmed this judgment but same was set aside by the Court of Appeals not on the ground that it was excessive, as contended by the Company, but on error of the court in its charge.
The land belonging to Medbury et al, affords the only route for any additional railroad route through the city and this strip of land has been recognized as occupying a position over which an additional railroad route could be established through the City of Youngstown.
The case was taken to the Supreme Court on error and it is contended that “the compensation to the owner of land is to be estimated by reference to the uses for which the property is suitable, having regard to the existing business or wants of the community, or such as may be reasonably expected in the immediate future, and although it is not proper to estimate land condemned for public purposes, it is proper to consider the fact that the propery is so situated that in the open market it will probably be desired and available for such purpose.” This is claimed as the rule applicable to the present case.
It is claimed what the appropriating companv would have to pay, would be the fair market value of the property; and in determining such market value, the owner would have a right to show, and the jury the right to consider, every fact that went into making up of that market value.
Unless, it is urged, Medbury was to be entirely deprived of a portion of the value of his property, through the jury not having the right to take into consideration a most material fact that went into making that value, it is inconceivable how the charge of the trial court could have more completely safeguarded the rights of the company upon this point.
It is contended that the availability of property for a given purpose is an element to be considered in arriving at its market value, the market being the true measure of the compensation.